         Case 3:14-cr-00337-HZ         Document 160        Filed 12/22/20      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                             Case No. 3:14-cr-00337-HZ

                                     Plaintiff,         ORDER GRANTING MOTION TO
                                                        REDUCE SENTENCE
                       v.

  EUGENE JAMES HOLBERT II,

                                  Defendant.

HERNÁNDEZ, Chief Judge:

       This matter is before the Court on the defendant’s unopposed motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Based on the presentence report and the agreement of

the parties, and after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court

finds that extraordinary and compelling reasons warrant a reduction of defendant’s sentence to

time served, effective ten days from the date of this order, if the Bureau of Prisons has determined

that Mr. Holbert is COVID-19 negative. If the tenth day falls on a weekend or holiday, release

should occur on the next business day. If the BOP cannot make the determination by that date, the

government shall notify the Court without delay. The term of imprisonment shall be followed by

a five-year term of supervised release with the conditions set forth in the original judgment and

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 3:14-cr-00337-HZ          Document 160      Filed 12/22/20     Page 2 of 2




the following additional conditions: (1) the defendant must reside at and participate in the program

of a residential reentry center for not more than 120 days, to be released at the direction of the

probation officer, and (2) upon release from the residential reentry center, the defendant shall

remain on home confinement until February 6, 2023. The Court concludes that the defendant’s

release pursuant to this order will not pose a danger to any other person or the community. This

sentence reduction is consistent with the currently applicable U.S. Sentencing Commission policy

statements.

       The Court therefore GRANTS the Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released ten days from the date of this

order, for travel to the residential reentry center in Portland, Oregon, if the BOP has determined

that he is COVID-19 negative. If the tenth day falls on a weekend or holiday, release should occur

on the next business day. If the BOP cannot make the determination by that date, the government

shall notify the Court without delay.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

       Dated this ______ day of December, 2020.



                                              Hon. Marco A. Hernández
                                              Chief United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
